Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Due to new prior art JP200103554A, the allowable subject matter noted in the last office action is hereby withdrawn. Following is an action on the merits.  Examiner apologizes for any inconveniences. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim1, line 13, “this support member” in unclear.
Regarding claim 8, line 8, “this connector” in unclear and it is also unclear if “the through hole” in line 18, is the same “plurality of through holes” in line 10? 
Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP200103554A (JP200). Regarding claim 1, JP200 discloses a connector 1 that electrically connects a cable and a mating connector, comprising: a support member 9 that can support the cable 4A-4C; a base member 8 provided with a first receiving portion 30 that is provided on one side in a length direction and can receive the support member 9 and a second receiving portion 33 that is provided on another side in the length direction and can receive the mating connector; a cover member 12 that is installable to the base member from an upper side and covers the support member 9 received by the first receiving portion 30; and a plurality of electrical contact terminals 2a-2d that can contact the cable and terminal portions of the mating connector; wherein the plurality of electrical contact terminals 2a-2d is provided with a first contact portion 5a-5d that is provided on one side in the length direction, is inserted into the support member, and can  by this support member and a second contact portion 6a-6d that is provided on another side in the length direction and can contact the terminal portions of the mating connector; the base member 8 is provided with a bulkhead portion (near 100 in fig. 5) formed between the first receiving portion and the second receiving portion and a protruding wall portion 23  protruding to another side in the length direction from the bulkhead portion  in toward the second receiving portion; a plurality of channel portions (see figs. 3,10), that penetrates in the length direction and can receive the terminal portions of the mating connector is formed in the protruding wall portion and the bulkhead portion; the plurality of channel portions is formed so as to be separated from each other in a width direction orthogonal to the length direction; and the second contact portion 6a-6d of the plurality of electrical contact terminals is housed in the plurality of channel portions. 
Regarding claim 3, the second receiving portion when viewing the one side from the other side in the length direction, is disposed so as to surround the protruding wall portion and is provided with a peripheral wall portion 31 extending in the length direction.
Regarding claim 4, the electrical contact terminal is provided with a relay portion 7d extending from the second contact portion to the one side in the length direction, the first contact portion 5a-5d bending upward from one end side in the length direction of the relay portion, and the support member 9 has a through hole extending in an up-and-down direction into which the first contact portion is inserted.  
Regarding claim 5, the first receiving portion is provided with a bottom wall portion extending from the bulkhead portion to the one side in the length direction  (see figs. 3-5); the support member in a state of being received by the first receiving portion, is disposed in a position separated upward from the bottom wall portion; and a bottom-side space portion is 
Regarding claim 6, a plurality of groove portions (see fig. 7) extending along the length direction is formed in the width direction in an upper surface of the support member. 
Regarding claim 7, the cover member extends in the length direction to a position corresponding to the second receiving portion and an upper-side space portion that can house the cable is formed between the cover member and the second receiving portion and between the cover member and the support member.
Regarding claim 8, JP200 discloses a connector 1 that electrically connects a cable 4a-4d and a mating connector (not shown), comprising: a housing  3 extending from one side to another side in a length direction; and a plurality of electrical contact terminals  2a-2d that can contact the cable and terminal portions of the mating connector; wherein the housing 3 defines an upper-side space portion (not numbered, inside 9) that extends in the length direction and houses the cable; a bottom-side space portion (at 30 in fig. 4) that is disposed on a lower side of the upper-side space portion and extends in the length direction; a plurality of through holes 17a-d,18 a-d that extends in an up-and-down direction, communicates the upper-side space portion and the bottom-side space portion, and is formed in a width direction orthogonal to the length direction; and a plurality of channel portions 13a-d penetrating from an end portion on the other side in the length direction of the bottom-side space portion to this other side in this length direction; the plurality of channel portions is formed so as to be separated from each other in the width direction; and the plurality of electrical contact terminals 2a-2d is provided with a first contact portion 5a-5d that can contact the cable that penetrates the through hole and protrudes into the upper-side space portion, a second contact portion 6a-6d that is disposed in the channel . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP200 in view of  Davis et al. 4,902,242. JP200 discloses an opening portion of the channel portion 78 is formed in a tip of the protruding wall portion (see figs. 3,4).. JP200 discloses does not disclose a taper is formed in a peripheral portion of the opening portion. However, connectors with a taper formed in a peripheral portion of opening portions are well known in the art as evidenced by Davis. Davis discloses a connector having a taper 80 formed in a peripheral portion of the opening portion 78. Therefore it would have been obvious to one of ordinary skill to modify the connector of JP200 by providing a taper formed in a peripheral portion of the opening portion to facilitate mating as taught by Davis.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833